Title: To George Washington from Timothy Pickering, 1 March 1796
From: Pickering, Timothy
To: Washington, George


          
            Sir,
            March 1. 1796.
          
          I have the great satisfaction to inform you that Mr Lear has purchased the lands at the junction of the Potowmac & Shenandoah, on the original terms. His letter, which I have just received, is inclosed. I take liberty to inclose also my letter to Mr Lear to make the purchase; and am with the greatest respect sir your obt servant
          
            Timothy Pickering
          
        